          Case 7:19-cv-00403-RDP Document 14 Filed 04/16/19 Page 1 of 3                                     FILED
                                                                                                   2019 Apr-16 AM 08:22
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                  WESTERN DIVISION

ADAM JONES and                                    )
JOSHUA HASTINGS,                                  )
                                                  )
        Plaintiffs,                               )
                                                  )
                                                          7:19-CV-00403-RDP
v.                                                )
                                                  )
                                                          UNOPPOSED
BUZZFEED, INC., BUZZFEED NEWS,                    )
BEN SMITH, and                                    )
KATIE J.M. BAKER,                                 )
                                                  )
        Defendants.                               )

                           JOINT MOTION FOR EXTENSION OF
                      TIME TO SUBMIT PARTIES’ PLANNING REPORT

        Plaintiffs Adam Jones and Joshua Hastings and Defendants Buzzfeed, Inc., Buzzfeed

News, Ben Smith and Katie J.M. Baker (collectively, “the Parties”) jointly move the Court to

enter an Order extending the time for the Parties to conduct their planning conference and file a

report as required by Fed. R. Civ. P. 26(f). In support of this motion, the Parties state as follows:

        1.      In the Court’s Initial Order, see Doc. No. 8, the Parties are ordered to conduct a

planning conference by April 18, 2019, and file a Parties’ Planning Report fourteen days

thereafter.

        2.      Defendants’ response to the Complaint, however, is not due until April 29, 2019.

        3.      Further, the Parties have been diligently working to schedule an in-person

conference to be held in Birmingham, Alabama, but are unable to do so within the present

timeframe as set forth in the Initial Order.

        4.      Therefore, the Parties jointly request that the Court enter an Order setting the

deadline by which the Parties are to conduct the planning conference for May 15, 2019, sixteen
         Case 7:19-cv-00403-RDP Document 14 Filed 04/16/19 Page 2 of 3



days after the response to the Complaint is due, and setting the due date by which the Parties are

to file the Parties’ Planning Report for May 29, 2019, fourteen days thereafter.

       5.      This request is made jointly by the Parties and in good faith.




                                             /s/ Jonathan R. Little
                                             One of the Attorneys for the Defendants


OF COUNSEL:
J. Banks Sewell, III
jbanks@lightfootlaw.com
John G. Thompson, Jr.
jthompson@lightfootlaw.com
Jonathan R. Little
jlittle@lightfootlaw.com
LIGHTFOOT, FRANKLIN & WHITE, L.L.C.
The Clark Building
400 North 20th Street
Birmingham, AL 35203-3200
(205) 581-0700
(205) 581-0799 (Facsimile)

Rachel F. Strom
rachelstrom@dwt.com
Katherine M. Bolger
katebolger@dwt.com
John M. Browning
jackbronwing@dwt.com
Davis Wright Tremaine LLP
1251 Avenue of the Americas
21st Floor
New York, NY 10020-1104
212-489-8230 – telephone
212-489-8340 – facsimile




                                                 2
         Case 7:19-cv-00403-RDP Document 14 Filed 04/16/19 Page 3 of 3



                                             s/Bobby H. Cockrell, Jr. (with permission)
                                             One of the Attorneys for the Plaintiffs

Bobby H. Cockrell, Jr.
Jonathan D. Townsend
G. Scotch Ritchey, Jr.
Cockrell, Cockrell, Townsend & Ritchey LLP
1409 University Blvd.
Tuscaloosa, Alabama 35401
T: (205) 349-2009
F: (205) 758-3090
bcockrell@cctr.law
jtownsend@cctr.law
sritchey@cctr.law



                                CERTIFICATE OF SERVICE

       I do hereby certify that on April 16, 2019 I electronically filed the foregoing Motion

using the Court’s CM/ECF method, and will send notification of such filing via the Court’s

CM/ECF system to the following:

       Bobby H. Cockrell, Jr.
       Jonathan D. Townsend
       G. Scotch Ritchey, Jr.
       Cockrell, Cockrell, Townsend & Ritchey LLP
       1409 University Blvd.
       Tuscaloosa, Alabama 35401
       T: (205) 349-2009
       F: (205) 758-3090
       bcockrell@cctr.law
       jtownsend@cctr.law
       sritchey@cctr.law

       Counsel for Plaintiff



                                             By:   s/Jonathan R. Little
                                             Of Counsel




                                                3
